

	

		II

		109th CONGRESS

		1st Session

		S. 322

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Jeffords (for

			 himself, Mr. Leahy,

			 Mrs. Clinton, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Champlain Valley National Heritage

		  Partnership in the States of Vermont and New York, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Champlain Valley National Heritage

			 Partnership Act of 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the Champlain

			 Valley and its extensive cultural and natural resources have played a

			 significant role in the history of the United States and the individual States

			 of Vermont and New York;

				(2)archaeological

			 evidence indicates that the Champlain Valley has been inhabited by humans since

			 the last retreat of the glaciers, with the Native Americans living in the area

			 at the time of European discovery being primarily of Iroquois and Algonquin

			 descent;

				(3)the linked

			 waterways of the Champlain Valley, including the Richelieu River in Canada,

			 played a unique and significant role in the establishment and development of

			 the United States and Canada through several distinct eras, including—

					(A)the era of

			 European exploration, during which Samuel de Champlain and other explorers used

			 the waterways as a means of access through the wilderness;

					(B)the era of

			 military campaigns, including highly significant military campaigns of the

			 French and Indian War, the American Revolution, and the War of 1812; and

					(C)the era of

			 maritime commerce, during which canals boats, schooners, and steamships formed

			 the backbone of commercial transportation for the region;

					(4)those unique and

			 significant eras are best described by the theme The Making of Nations

			 and Corridors of Commerce;

				(5)the artifacts and

			 structures associated with those eras are unusually well-preserved;

				(6)the Champlain

			 Valley is recognized as having one of the richest collections of historical

			 resources in North America;

				(7)the history and

			 cultural heritage of the Champlain Valley are shared with Canada and the

			 Province of Quebec;

				(8)there are

			 benefits in celebrating and promoting this mutual heritage;

				(9)tourism is among

			 the most important industries in the Champlain Valley, and heritage tourism in

			 particular plays a significant role in the economy of the Champlain

			 Valley;

				(10)it is important

			 to enhance heritage tourism in the Champlain Valley while ensuring that

			 increased visitation will not impair the historical and cultural resources of

			 the region;

				(11)according to the

			 1999 report of the National Park Service entitled Champlain Valley

			 Heritage Corridor Project, the Champlain Valley contains

			 resources and represents a theme The Making of Nations and Corridors of

			 Commerce, that is of outstanding importance in U.S. history;

			 and

				(12)it is in the

			 interest of the United States to preserve and interpret the historical and

			 cultural resources of the Champlain Valley for the education and benefit of

			 present and future generations.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to establish the

			 Champlain Valley National Heritage Partnership in the States of Vermont and New

			 York to recognize the importance of the historical, cultural, and recreational

			 resources of the Champlain Valley region to the United States;

				(2)to assist the

			 State of Vermont and New York, including units of local government and

			 nongovernmental organizations in the States, in preserving, protecting, and

			 interpreting those resources for the benefit of the people of the United

			 States;

				(3)to use those

			 resources and the theme The Making of Nations and Corridors of

			 Commerce to—

					(A)revitalize the

			 economy of communities in the Champlain Valley; and

					(B)generate and

			 sustain increased levels of tourism in the Champlain Valley;

					(4)to

			 encourage—

					(A)partnerships

			 among State and local governments and nongovernmental organizations in the

			 United States; and

					(B)collaboration

			 with Canada and the Province of Quebec to—

						(i)interpret and

			 promote the history of the waterways of the Champlain Valley region;

						(ii)form stronger

			 bonds between the United States and Canada; and

						(iii)promote the

			 international aspects of the Champlain Valley region; and

						(5)to provide

			 financial and technical assistance for the purposes described in paragraphs (1)

			 through (4).

				3.DefinitionsIn this Act:

			(1)Heritage

			 PartnershipThe term Heritage Partnership means the

			 Champlain Valley National Heritage Partnership established by section

			 4(a).

			(2)Management

			 entityThe term management entity means the Lake

			 Champlain Basin Program.

			(3)Management

			 planThe term management plan means the management

			 plan developed under section 4(b)(B)(i).

			(4)Region

				(A)In

			 generalThe term region means any area or community

			 in 1 of the States in which a physical, cultural, or historical resource that

			 represents the theme is located.

				(B)InclusionsThe

			 term region includes

					(i)the

			 linked navigable waterways of—

						(I)Lake

			 Champlain;

						(II)Lake

			 George;

						(III)the Champlain

			 Canal; and

						(IV)the portion of

			 the Upper Hudson River extending south to Saratoga;

						(ii)portions of

			 Grand Isle, Franklin, Chittenden, Addison, Rutland, and Bennington Counties in

			 the State of Vermont; and

					(iii)portions of

			 Clinton, Essex, Warren, Saratoga and Washington Counties in the State of New

			 York.

					(5)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(6)Statethe

			 term State means—

				(A)the State of

			 Vermont; and

				(B)the State of New

			 York.

				(7)ThemeThe

			 term theme means the theme The Making of Nations and

			 Corridors of Commerce, as the term is used in the 1999 report of the

			 National Park Service entitled Champlain Valley Heritage Corridor

			 Project, that describes the periods of international conflict and

			 maritime commerce during which the region played a unique and significant role

			 in the development of the United States and Canada.

			4.Heritage

			 Partnership

			(a)EstablishmentThere

			 is established in the regional the Champlain Valley National Heritage

			 Partnership.

			(b)Management

			 entity

				(1)Duties

					(A)In

			 generalThe management entity shall implement the Act.

					(B)Management

			 plan

						(i)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the management entity shall develop a management plan for the

			 Heritage Partnership.

						(ii)Existing

			 planPending the completion and approval of the management plan,

			 the management entity may implement the provisions of this Act based on its

			 federally authorized plan Opportunities for Action, an Evolving Plan For

			 Lake Champlain.

						(iii)ContentsThe

			 management plan shall include—

							(I)recommendations

			 for funding, managing, and developing the Heritage Partnership;

							(II)a description of

			 activities to be carried out by public and private organizations to protect the

			 resources of the Heritage Partnership;

							(III)a list of

			 specific, potential sources of funding for the protection, management, and

			 development of the Heritage Partnership;

							(IV)an assessment of

			 the organizational capacity of the management entity to achieve the goals for

			 implementation; and

							(V)recommendations

			 of ways in which to encourage collaboration with Canada and the Province of

			 Quebec in implementing this Act.

							(iv)ConsiderationsIn

			 developing the management plan under clause (i), the management entity shall

			 take into consideration existing Federal, State, and local plans relating to

			 the region.

						(v)Submission to

			 Secretary for approval

							(I)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the management entity shall submit the management plan to the

			 Secretary for approval.

							(II)Effect of

			 failure to submitIf a management plan is not submitted to the

			 Secretary by the date specified in paragraph (I), the Secretary shall not

			 provide any additional funding under this Act until a management plan for the

			 Heritage Partnership is submitted to the Secretary.

							(vi)ApprovalNot

			 later than 90 days after receiving the management plan submitted under

			 subparagraph (V)(I), the Secretary, in consultation with the States, shall

			 approve or disapprove the management plan.

						(vii)Action

			 following disapproval

							(I)GeneralIf

			 the Secretary disapproves a management plan under subparagraph (vi), the

			 Secretary shall—

								(aa)advise the

			 management entity in writing of the reasons for the disapproval;

								(bb)make

			 recommendations for revisions to the management plan; and

								(cc)allow the

			 management entity to submit to the Secretary revisions to the management

			 plan.

								(II)Deadline for

			 approval of revisionNot later than 90 days after the date on

			 which a revision is submitted under subparagraph (vii)(I)(cc), the Secretary

			 shall approve or disapprove the revision.

							(viii)Amendment

							(I)In

			 generalAfter approval by the Secretary of the management plan,

			 the management entity shall periodically—

								(aa)review the

			 management plan; and

								(bb)submit to the

			 Secretary, for review and approval by the Secretary, the recommendations of the

			 management entity for any amendments to the management plan that the management

			 entity considers to be appropriate.

								(II)Expenditure of

			 fundsNo funds made available under this Act shall be used to

			 implement any amendment proposed by the management entity under subparagraph

			 (viii)(1) until the Secretary approves the amendments.

							(2)Partnerships

					(A)In

			 generalIn carrying out this Act, the management entity may enter

			 into partnerships with—

						(i)the

			 States, including units of local governments in the States;

						(ii)nongovernmental

			 organizations;

						(iii)Indian Tribes;

			 and

						(iv)other persons in

			 the Heritage Partnership.

						(B)GrantsSubject

			 to the availability of funds, the management entity may provide grants to

			 partners under subparagraph (A) to assist in implementing this Act.

					(3)Prohibition on

			 the acquisition of real propertyThe management entity shall not

			 use Federal funds made available under this Act to acquire real property or any

			 interest in real property.

				(c)Assistance from

			 SecretaryTo carry out the purposes of this Act, the Secretary

			 may provide technical and financial assistance to the management entity.

			5.EffectNothing in this Act—

			(1)grants powers of

			 zoning or land use to the management entity;

			(2)modifies,

			 enlarges, or diminishes the authority of the Federal Government or a State or

			 local government to manage or regulate any use of land under any law (including

			 regulations); or

			(3)obstructs or

			 limits private business development activities or resource development

			 activities.

			6.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act not more than a total of $10,000,000, of which not more than $1,000,000 may

			 be made available for any fiscal year.

			(b)Non-Federal

			 shareThe non-Federal share of the cost of any activities carried

			 out using Federal funds made available under subsection (a) not be less than 50

			 percent.

			7.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date of enactment of this Act.

		

